DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim et al. (Publication: US 2020/0286225 A1) in view of Bin et al. (Publication: CN 111229648 A).

Regarding claim 1, Ben-Haim discloses a system for detecting and measuring features relative to curved surfaces from a 3D point cloud imaged by a 3D vision system camera assembly comprising ([0303], A computer processor with memory, probe with camera [0276]. [0152] – measure of the flattening, detect curvature in 3-D point cloud representation [0365]. ): 
an extraction process that identifies the curved surface in 3D space and provides a reference model relative to the curved surface ([0308] - The choice of global curvature is not limited to circles (or spheres in 3-D), and a different choice can lead to a different residual result of preserved relief features. Ellipse 1404 of FIG. 14D illustrates a different function which could be used to model a global curvature of path 1401. The resulting flattened curve would suppress relief features such as the pattern of long peaks 1410 and valleys 1412 which superimposes on the shorter peaks 1412 and valleys 1413 of FIG. 14B. As shown in Fig. 14B, it extract the long peaks and flattend it.); 
a flattening process that flattens the curved surface into a flattened, planar shape in accordance with the reference model ([0308] - The resulting flattened curve would suppress relief features such as the pattern of long peaks 1410 and valleys 1412 which superimposes on the shorter peaks 1412 and valleys 1413 of FIG. 14B. As shown in Fig. 14B, it extract the long peaks and flattend it based on the global curvature..
The choice of global curvature is not limited to circles (or spheres in 3-D), and a different choice can lead to a different residual result of preserved relief features. Ellipse 1404 of FIG. 14D illustrates a different function which could be used to model a global curvature of path 1401.); 
a feature location process that locates features on the planar shape (
[0308] - The resulting flattened curve would suppress relief features such as the pattern of long peaks 1410 and valleys 1412 which superimposes on the shorter peaks 1412 and valleys 1413 of FIG. 14B. As shown in Fig. 14B, it locates the long peaks, extract the long peaks and flattend it based on the global curvature.  ); and 
a mapping process that converts the located features into the 3D space ([0189] In the flattening transformation used in producing the reconstruction schematically indicated in FIG. 1B, it is approximately as though the left atrium wall was slit partially up the center of the view of FIG. 1A, 3D Sphere, on two sides (e.g., along the lines extending upward from reference points 22 and 23), and unwrapped for viewing. Arrows 11A-11B of FIGS. 1A-1B represent spherical angle coordinates of FIG. 1A mapped to Cartesian axes of FIG. 1B.) .
Ben-Haim does not however Bin discloses 
a feature output process that reports the features relative to the curved surface (Page 6 paragraph 3 - using edge analysis card ruler array precisely locating the edge feature, constructing a best-fit line. after identifying the edge, the tool by edge feature structure best fit line (depending on whether the edge characteristic curve), to determine whether there is the deviation of the edges (such as defects or distance), and report the defect encountered and the number of distance.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ben-Haim with a feature output process that reports the features relative to the curved surface as taught by Bin . The motivation is efficiency operation as taught by Bin. 

Regarding claim 2, Ben-Haim in view of Ben disclose all the limitation of claim 1.
Ben-Haim in view of Ben disclose wherein the feature location process employs a blob analysis tool (Page 6 paragraph 4 - blob analysis is performed to determine whether the defect exists.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ben-Haim in view of Ben with wherein the feature location process employs a blob analysis tool as taught by Bin . The motivation is efficiency operation as taught by Bin. 

Regarding claim 3, Ben-Haim in view of Ben disclose all the limitation of claim 1.
Ben-Haim discloses wherein the curved surface is a cylindrical surface or a spherical surface and the reference model, respectively, comprises a cylinder or a sphere (
[0152] - compared to the best-fit sphere for the source 3-D representation of the surface. The radius increase is determined for substantially unchanged sizes of surface features (e.g., the same on average). this radius increase is at least a factor of 2, and preferably at least a factor of 5. The best-fit sphere for the source 3-D representation is considered to define the global curvature which is relatively flattened.
[0189] - As shown in Fig. 1A, the reference points 22, are in a sphere . ).

Regarding claim 4, Ben-Haim in view of Ben disclose all the limitation of claim 3.
Ben-Haim discloses wherein the curved surface comprises one or more regions that appear monotonic when viewed from an outward radial direction of an axis of the cylinder or the a center of the sphere superimposed thereon ([0152] – Zero curvature.
a measure of the flattening may be expressed as an increase in the radius of a sphere which best fits (e.g., minimizes average distance to) the flattened reconstruction, compared to the best-fit sphere for the source 3-D representation of the surface. this radius increase is at least a factor of 2, and preferably at least a factor of 5 thus outward radial direction of an axis can be read on.
The radius increase is determined for substantially unchanged sizes of surface features thus Monotonic can be read on because  monotonic means a way that it either never decreases or never increases ). 

Regarding claim 5, Ben-Haim in view of Ben disclose all the limitation of claim 1.
Ben-Haim discloses wherein the flattening process flattens the curved surface along surface tangent direction ([0308] The choice of global curvature is not limited to circles (or spheres in 3-D), and a different choice can lead to a different residual result of preserved relief features. Ellipse 1404 of FIG. 14D illustrates a different function which could be used to model a global curvature of path 1401. The resulting flattened curve would suppress relief features such as the pattern of long peaks 1410 and valleys 1412 which superimposes on the shorter peaks 1412 and valleys 1413 of FIG. 14B.
Surface tangent direction is flattened along the cylindrical or spherical surface, see Spec, so the flattened curve suppress relief peak to make it flat along the spherical surface reads on.).

Regarding claim 6, Ben-Haim in view of Ben disclose all the limitation of claim 1.
Ben-Haim discloses divides the planar surface, wherein 3D points of the curved surface reside, into a grid based upon orthogonal axes defining azimuth and height on a cylinder or azimuth and tilt on a sphere (
[0094] - The 3-D sphere model of curved surface is divided with details, grids.
[0430] , Fig. 22B - The unfolding transformation causes a plate Carrée or other cartographic projection of the azimuth and inclination coordinates, angle, of the model onto a flat surface, such that the unfolded model becomes a flat model that includes the relief details of the 3-D model of the surface, “azimuth and tilt on a sphere”.) 

Regarding claim 7, Ben-Haim in view of Ben disclose all the limitation of claim 1.
Ben-Haim discloses a feature identification process that identifies features differing from a normal surface geometry of the curved surface ([0308] - The choice of global curvature is not limited to circles (or spheres in 3-D), and a different choice can lead to a different residual result of preserved relief features. Ellipse 1404 of FIG. 14D illustrates a different function which could be used to model a global curvature of path 1401. The resulting flattened curve would suppress relief features such as the pattern of long peaks 1410 and valleys 1412 which superimposes on the shorter peaks 1412 and valleys 1413 of FIG. 14B.).

Regarding claim 8, Ben-Haim in view of Ben disclose all the limitation of claim 7.
Ben-Haim discloses wherein the differing features comprise object defects ([0308] The choice of global curvature is not limited to circles (or spheres in 3-D), and a different choice can lead to a different residual result of preserved relief features. Ellipse 1404 of FIG. 14D illustrates a different function which could be used to model a global curvature of path 1401. The resulting flattened curve would suppress relief features such as the pattern of long peaks 1410 and valleys 1412 which superimposes on the shorter peaks 1412 and valleys 1413 of FIG. 14B.).

Regarding claim 9, Ben-Haim in view of Ben disclose all the limitation of claim 1.
Ben-Haim discloses a reference surface refinement process that adapts the reference surface to 3D points representing the planar surface (
[0195] - an image, surfaces, is produced using the flattened reconstruction.
[0194] - a flattened reconstruction is produced from the source reconstruction. The flattened reconstruction is produced so that a global curvature (that is, a curve defined over the area of the curved surface, but not following all its details) is reduced. The global curvature is the curvature of a curve defined over the area of the curved surface, but not following all its details. For example, it may be the curvature of a sphere or of an ellipsoid, best-fitting the curved surface. The global curvature is implicit, e.g., in the choice of coordinate systems used in a flattening transformation. ).

Regarding claim 10, see rejection on claim 1.
Regarding claim 11, see rejection on claim 2.
Regarding claim 12, see rejection on claim 3.
Regarding claim 13, see rejection on claim 4.
Regarding claim 14, see rejection on claim 5.
Regarding claim 15, see rejection on claim 6.
Regarding claim 16, see rejection on claim 7.
Regarding claim 17, see rejection on claim 8.
Regarding claim 18, see rejection on claim 9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616